internal_revenue_service number release date index number -------------------------- ------------------------------------------------------------ --------------------------------------- ----------------------------------------- ------------------------------------- ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------------------------------------- ----------------------------------------------------- ---------------------------- telephone number -------------------- refer reply to cc tege eoeg eo1 plr-138562-15 date date legend authority state hospital county act ordinance county defined_benefit_plan county defined_contribution_plan dear ------------ -------------------------------------------- ------------- --------------------------- ----------------- ------------------------------------------------ --------------------------------------------------------------------- ---------------------------------------------------------------------------- ---------------------------------------------------------------------------- -- -------------- this letter responds to a letter from your authorized representative dated date as well as subsequent correspondence submitted on behalf of authority requesting rulings that authority’s income is excludable from gross_income under sec_115 of the internal_revenue_code code plr-138562-15 a authority is an instrumentality within the meaning of sec_3121 and sec_3306 and accordingly b remuneration paid to authority’s employees is not subject_to the taxes imposed under the federal_unemployment_tax_act futa c remuneration paid to an employee of the authority is subject_to social_security_taxes imposed under sec_3101 and sec_3111 of the code if the employee is covered under an agreement under sec_218 of the social_security act sec_218 agreement d remuneration paid to an employee of the authority is not subject_to social_security_taxes if the employee is a participant in the county defined_contribution_plan provided the employee is not covered under a sec_218 agreement e remuneration paid to an employee of the authority is not subject_to social_security_taxes if the employee is a participant in the county defined_benefit_plan provided the employee is not covered under a sec_218 agreement and authority is a successor employer to the county for purposes of determining whether the maximum wage_base exception provided by sec_3121 applies facts state passed the act in order to facilitate hospital continuing in its mission as a public hospital with improved organizational and operational structure that allows for greater flexibility responsiveness and innovation the act authorizes the county board_of supervisors county board to pass ordinance creating authority and to transition hospital and its operations to authority the act provides that authority will be a public agency that is a local unit of government separate and apart from the county and any other public entity for all purposes the purpose of authority is to provide medical_care for county’s indigent population to achieve continued viability of the hospital and to provide an ongoing material benefit to county and its residents to accomplish its purpose authority is authorized by statute to enter into joint ventures with any public or private entity however authority represents that it is not a party to any joint_venture with any private non-governmental entity ordinance establishing authority provides that substantially_all of the assets of hospital and related health care resources shall be transferred to authority authority represents that county will transfer to authority all the real_property buildings fixtures equipment supplies and other assets necessary to operate hospital and that immediately thereafter employees will be transferred directly and immediately from the employ of county to the employ of authority ordinance provides that authority shall not be an agency division or department of county or any other public entity but shall be an instrumentality of county for purposes of participating in the county’s retirement_plan and other governmental_plan plr-138562-15 ordinance provides for a transitional governing board consisting of the chief_executive_officer ceo of hospital a person engaged in the administration of hospital appointed by the ceo the county administrative officer and one county executive appointed by the county administrative officer the county administrative officer is the chair of the transitional governing board the transitional governing board is to function for the exclusive purpose of facilitating the transfer of hospital and its operations to authority in advance of the appointment of the governing board_of authority any_action taken by the transitional governing board may be taken only after a unanimous vote in favor of the action the transitional governing board shall cease upon its dissolution by the county board or shall automatically be dissolved upon the assumption of office of sufficient members of the governing board to constitute a quorum allowing authority to conduct business under county law the authority governing board shall consist of the county administrative officer ex officio a member of the hospital medical staff and five members of the community at large appointed by the county board none of whom shall be a physician announcement of community member vacancies and hospital medical staff vacancies on the governing board shall be posted on county and authority web sites at hospital and via press release the applications for positions on the authority governing board will be reviewed by a committee consisting of the county counsel the ceo of hospital and the county administrative officer the completed applications of all qualified applicants are submitted to the county board at least days prior to the scheduled meeting of the county board to consider appointment of an individual to fill any vacancy on the governing board the county board will select the five community members and the medical staff member of the governing board from the pool of qualified applicants as reviewed by the reviewing committee discussed in the preceding paragraph under ordinance applications from all qualified applicants for the governing board shall be provided to the county board and the county board selects the new appointees with respect to selection of the member of the hospital medical staff on the governing board the county board conducts interviews before making the selection ordinance provides that authority shall have the ability to retain surplus revenues for uses consistent with its purposes if authority participates in the county treasury pool authority is required to deposit all revenues received in the treasury pool and the treasurer shall immediately credit and apply on its books any and all revenues so deposited to the repayment of any temporary transfers made to authority by county ordinance provides that the county board shall either approve or reject authority’s annual budget in its entirety the county board shall not approve or reject individual line items in the budget authority shall conduct and fund an independent annual audit by an audit firm approved by the county board and shall provide copies of all final audits of plr-138562-15 authority or the hospital to the county board authority shall provide the county board upon request with a plan to address audit findings requiring corrective action and a report of corrective action taken the county board shall approve the initial and any successive ceo of authority prior to his or her appointment by authority the county board may participate in the evaluation of the ceo and shall have the authority to remove the ceo authority shall obtain the approval of the county board prior to entering into or incurring any debt other than debt which has a repayment term of less than one year and debt secured only by private property authority may request that the county board levy a tax on behalf of authority if the county board approves the proposal to levy the tax it shall call the election to seek voter approval and place the appropriate measure on the ballot for that election the county board may at the request and on behalf of authority contract for services or purchase items as it deems necessary appropriate or convenient for the conduct of authority’s activities consistent with its purposes the county shall provide or arrange for legal services to authority and shall bill authority accordingly the county board shall have the right to approve certain actions by authority which include among other things a transfer of substantially_all of the assets operations or control of hospital from authority b relocation or replacement of the acute care hospital c replacement or acquisition of any new acute care hospital and d establishment or acquisition of new health care programs or facilities that have an annual operating budget that exceeds a certain percentage of authority’s total annual operating budget e elimination of certain services f establishment or operation of certain types of health_plans and g operation or ownership of any facility or clinic located outside of county county board shall adopt the initial governing bylaws for authority which it may amend from time to time the bylaws shall become operative upon approval by a majority vote of the county board any changes or amendments to the bylaws shall be by majority vote of the county board employees of authority are deemed to be employees of county under county defined_benefit_plan and are eligible to participate in the plan employees transferring to authority will maintain equivalent positions and benefits seniority although the financial obligations of authority are generally not obligations of county or state county is obligated to make employer contributions to county defined_benefit_plan for legacy employees in the event authority fails to do so and in the event of authority’s dissolution or bankruptcy county is also obligated to make employer contributions to county defined_benefit_plan for authority employees hired after the transfer of hospital from county to authority authority represents that the benefits provided under the county defined_benefit_plan are at least equal to the primary insurance amount under social_security plr-138562-15 county defined_contribution_plan is a mandatory plan under which percent of a participant employee’s compensation is deferred and required to be contributed to the plan an eligible_employee for purposes of the county defined_contribution_plan includes all common_law part-time temporary and seasonal employees of the county who are not eligible to participate in the county defined_benefit_plan the county pension_plan for physician employees or any other county retirement_plan which satisfies the requirements of sec_218 of the social_security act the county defined_contribution_plan is intended to be a plan described in sec_457 of the code and to meet the definition of a retirement_system under sec_3121 of the code the plan provides that all amounts of deferred_compensation shall at all times be and remain as assets of the participant the plan also provides that any and all interest or other income payable on any of the participant’s investments of deferred_compensation also shall be an asset of the participant the plan covers employees of eligible employers pursuant to sec_457 who adopt the plan and meet certain additional conditions the authority intends to adopt the plan and become an eligible_employer in an agreement between authority and county county board has the power to dissolve authority in the event of dissolution county board shall provide for the disposition of authority’s assets obligations and liabilities to county or another state or public entity for a public purpose law and analysi sec_1 income excluded from gross_income under sec_115 sec_115 of the code provides that gross_income does not include income derived from any public_utility or the exercise of any essential_governmental_function and accruing to a state or any political_subdivision thereof revrul_77_261 1977_2_cb_45 holds that income generated by an investment fund that is established by a state to hold revenues in excess of the amounts needed to meet current expenses is excludable from gross_income under sec_115 of the code because such investment constitutes an essential_governmental_function the ruling explains that the statutory exclusion is intended to extend not to the income of a state or municipality resulting from its own participation in activities but rather to the income of an entity engaged in the operation of a public_utility or the performance of some governmental function that accrues to either a state or political_subdivision of a state the ruling points out that it may be assumed that congress did not desire in any way to restrict a state’s participation in enterprises that might be useful in carrying out projects that are desirable from the standpoint of a state government and that are within the ambit of a sovereign to conduct revrul_90_74 1990_2_cb_34 holds that the income of an organization formed funded and operated by political subdivisions to pool various risks casualty public plr-138562-15 liability workers’ compensation and employees’ health is excludable from gross_income under sec_115 of the code because the organization is performing an essential_governmental_function the revenue_ruling states that the income of such an organization is excluded from gross_income so long as private interests do not participate in the organization or benefit more than incidentally from the organization the benefit to the employees of the insurance coverage obtained by the member political subdivisions was deemed incidental to the public benefit by providing hospital and medical_care to county’s residents including the indigent population in particular authority promotes public health promoting public health is an essential government function within the meaning of sec_115 of the code see revrul_77_261 no part of the net_earnings of authority inures to the benefit of or is distributable to any private entity or individual no private interests are involved or participate in the authority upon dissolution assets of the authority must be distributed to county or another state or other public entity thus the authority’s income accrues to a state or a political_subdivision of a state within the meaning of sec_115 of the code see revrul_90_74 based solely on the facts and representations submitted authority’s income is excludible from gross_income under sec_115 of the code instrumentality issue federal_insurance_contributions_act fica_taxes are imposed on wages as defined in sec_3121 of the code the term wages is defined in sec_3121 as all remuneration for employment unless specifically excepted employment is defined in sec_3121 as including any service of whatever nature performed by an employee for the person employing him or her with certain exceptions fica_taxes include the old-age_survivors_and_disability_insurance_tax social_security_taxes and hospital insurance taxes medicare taxes social_security_taxes are imposed by sec_3101 employee’s portion and a employer’s portion medicare taxes are imposed by sec_3101 employee’s portion and b employer’s portion the additional medicare_tax is imposed under sec_3101 and consists of the employee’s portion only sec_3121 provides an exception from the definition of employment for service performed in the employ of a state or any political_subdivision thereof or any instrumentality of one or more of the foregoing which is wholly owned thereby except that the paragraph shall not apply in the case of certain services the sec_3121 exception does not apply if the service is covered under an agreement entered into pursuant to sec_218 of the social_security act sec_218 agreement generally the exception provided by sec_3121 applies if the plr-138562-15 employee of the state political_subdivision or instrumentality is a member of a retirement_system of such state political_subdivision or instrumentality and if the employee is not covered under a sec_218 agreement revrul_57_128 1957_1_cb_311 sets forth six factors that are used to determine whether an organization is an instrumentality of a state or political_subdivision which is wholly owned thereby whether the organization is used for a governmental purpose and performs a governmental function whether the performance of the organization’s function is on behalf of one or more states or political subdivisions whether there are any private interests involved or whether the states or political subdivisions involved have the powers and interests of an owner whether control or supervision of the organization is vested in public authority or authorities if express or implied statutory or other authority is necessary to the creation and or use of such an instrumentality and whether such authority exists and the organization’s degree of financial autonomy and the source of its operating_expenses generally the exception provided by sec_3121 does not apply for medicare_tax purposes the rules governing medicare taxation of services performed by employees of states and political subdivisions and instrumentalities are in sec_3121 generally remuneration paid for services of an employee of a state local_government or one of their instrumentalities is subject_to medicare taxes unless the continuing employment exception provided by sec_3121 applies generally the continuing employment exception from medicare taxation in sec_3121 may apply if the employee has been continuously employed by the same governmental entity and was performing services prior to date sec_3301 imposes on every employer as defined in sec_3306 for each calendar_year the tax under the futa equal to a certain percentage of wages sec_3306 provides that wages for futa purposes means all remuneration for employment with certain specific exceptions employment is defined in sec_3306 for futa purposes as including services performed by an employee for an employer with certain specific exceptions sec_3306 provides an exception from employment for futa_tax purposes for services performed in the employ of a state or any political_subdivision thereof or in the employ of an indian_tribe or any plr-138562-15 instrumentality of one or more of the foregoing which is wholly owned by one or more states or political subdivisions or indian tribes in determining whether authority is an instrumentality of county wholly owned by county for purposes of fica and futa we consider the factors set forth in revrul_57_128 with respect to the first factor authority is used for a governmental purpose and performs a governmental function the provision of medical_care to county’s indigent population and the provision of public medical_care qualify as a governmental purpose also providing medical_care to the public is considered a governmental function with respect to the second factor the performance of its function is on behalf of county authority is providing and promoting health care for the indigent residents of county and for the benefit of the residents of county with regard to the third factor there are no private interests involved and county has powers and interests of an owner authority is run by the governing board which is appointed by the county board with the county administrative officer serving ex- officio a member of the governing board may be removed by the county board during his or her term with or without cause the county board approves the annual budget of authority the county board approves the ceo of authority and has the authority to remove the ceo the county board in its discretion may find and declare by adoption of a resolution that authority shall cease to exist and cause authority to be dissolved in event of dissolution the county board shall provide for the disposition of authority’s assets obligations and liabilities authority is required to conduct and fund an independent annual audit by an audit firm approved by the county board county retains control_over any transfer of operations and or any subleasing of hospital with regard to the fourth factor some control and supervision of authority is vested in county the county board appoints and can remove board members adopts and amends the bylaws of authority and can dissolve authority the county board approves the ceo of authority and has the authority to remove the ceo the county board approves the annual budget authority must obtain the approval of the county board before incurring any debt other than debt of less than one year or debt secured_by personal_property with regard to the fifth factor state law passed legislation act that authorized the creation of authority by county law ordinance the sixth factor is the degree of financial autonomy and the source of operating_expenses the operating_expenses of the authority are paid_by a combination of public funding and authority’s own income authority may ask the county to levy a tax on its behalf authority may borrow money from county the county board may make purchases and contract for services on behalf of authority county will pay plr-138562-15 contributions for the pensions of legacy employees and upon dissolution or bankruptcy county will pay the employer contributions of newly-hired employees upon dissolution the county board shall provide for the disposition of any remaining authority assets including transfer of such assets to county or another state or public entity for a public purpose county retains the ultimate responsibility for indigent medical_care even though the care will be performed by authority therefore after consideration of the factors set forth in revrul_57_128 we conclude that authority is an instrumentality wholly owned by county for purposes of sec_3121 and sec_3306 whether futa_tax applies to the remuneration paid to employees of authority because authority is an instrumentality wholly owned by county services in the employ of authority are excepted from employment by sec_3306 therefore remuneration paid for services in the employ of hospital is not subject_to futa_tax whether social_security_tax applies to the remuneration paid to employees of authority if an employee of a state political_subdivision or instrumentality thereof is covered under an agreement under sec_218 of the social_security act the employee’s remuneration is subject_to social_security_taxes see sec_3121 when an employee is not covered under a sec_218 agreement the employee’s remuneration is generally subject_to social_security_taxes unless the employee is a member of a retirement_system sec_31_3121_b_7_-2 of the regulations provides rules for determining whether an employee is a member of a retirement_system these rules generally treat an employee as a member of a retirement_system if he or she participates in a system that provides retirement benefits and has an accrued_benefit or receives an allocation under the system that is comparable to the benefits he or she would have or receive under social_security in the case of part-time seasonal and temporary employees this minimum retirement benefit is required to be nonforfeitable sec_31_3121_b_7_-2 of the regulations provides that a plan must provide a minimum level of benefits to an employee for the employee to qualify as a member of a retirement_system under sec_31_3121_b_7_-2 a defined benefit retirement_system maintained by a state political_subdivision or instrumentality thereof meets the requirements of sec_31_3121_b_7_-2 with respect to an employee on a given day if and only if on that day the employee has an accrued_benefit under the system that entitles the employee to an annual_benefit commencing on or before his or her social_security_retirement_age that is at least equal to the annual primary insurance amount the employee would have under social_security for this purpose the primary insurance amount an individual would have under social_security is determined as it would be under the social_security act if the employee had been covered under social_security for all periods of service with the state political_subdivision or instrumentality plr-138562-15 had never performed service for any other employer and had been fully insured within the meaning of sec_214 of the social_security act except that all periods of service with the state political_subdivision or instrumentality must be taken into account ie without reduction for low-earning years rev_proc 1991_2_cb_694 provides safe_harbor formulas for defined benefit retirement systems for purposes of meeting the minimum benefit requirement of the regulations a defined contribution retirement_system maintained by a state political_subdivision or instrumentality thereof meets the requirements of sec_31_3121_b_7_-2 with respect to an employee if and only if allocations to the employee's account not including earnings for a period are at least percent of the employee's compensation_for service for the state political_subdivision or instrumentality during the period matching_contributions by the employer may be taken into account for this purpose authority states that the county defined_benefit_plan provides benefits that are in excess of the primary insurance amount under social_security if the county defined_benefit_plan provides benefits to an employee that are in excess of the primary insurance amount under social_security under the specific test set forth in sec_31_3121_b_7_-2 of the regulations or that meets one of the safe harbors described in revproc_91_40 1991_2_cb_694 the services of the employee in the employ of authority are excepted from employment for social_security_tax purposes provided the employee is not covered under a sec_218 agreement a participant in the county defined_contribution_plan meets the requirements to be a member of a retirement_system under sec_3121 because the plan provides for a percent contribution from deferred_compensation that is nonforfeitable and that is required to be made with respect to part-time seasonal and temporary employees thus the services of employees who are not covered under a sec_218 agreement and who are covered under the county defined_contribution_plan whose compensation is deferred as set forth in the plan will be excepted from employment by sec_3121 and their remuneration will not be subject_to social_security_taxes whether medicare_tax applies to the remuneration paid to employees of authority sec_3121 provides generally that remuneration paid to employees of states political subdivisions or instrumentalities thereof is subject_to medicare_tax unless the continuing employment exception provided by sec_3121 applies therefore remuneration paid to authority employees is subject_to medicare_tax unless the continuing employment exception applies successor employer issue with respect to those employees who are subject_to social_security_tax because they are covered under a sec_218 agreement authority has requested a ruling that it will plr-138562-15 qualify as a successor employer to the county for purposes of determining whether the exception from wages for social_security_tax purposes provided by sec_3121 applies sec_3121 provides an exception from the social_security_tax portion of the fica for remuneration paid_by an employer to an employee with respect to employment during the calendar_year after the employer has paid wages to the employee equal to the contribution_and_benefit_base for the year there is generally no exception from wages for an employer because another employer has already paid wages to the employee equal to the contribution and benefits base during the calendar_year remuneration paid_by the second employer is generally subject_to social_security_taxes on remuneration that is not otherwise excepted up to the amount of a new contribution_and_benefit_base applicable to that employer with respect to the employee although the employee can obtain a refund of the employee portion of social_security_taxes on his or her income_tax return to the extent the employee portion of social_security_taxes has been paid on wages in excess of the contribution benefit base as a result of the employee having two or more employers the employer is not entitled to a refund of the employer portion of social_security_tax on such wages the predecessor-successor rule in sec_3121 provides an exception to the general_rule that a new contribution_and_benefit_base applies in the case of a second employer sec_3121 provides that if an employer referred to as a successor employer during any calendar_year acquires substantially_all the property used in a trade_or_business of another employer hereinafter referred to as a predecessor or used in a separate_unit of a trade_or_business of a predecessor and immediately after the acquisition employs in his trade_or_business an individual who immediately prior to the acquisition was employed in the trade_or_business of such predecessor then for the purpose of determining whether the successor employer has paid remuneration with respect to employment equal to the contribution_and_benefit_base to such individual during such calendar_year any remuneration paid with respect to employment paid to such individual by such predecessor during such calendar_year and prior to the acquisition shall be considered as having been paid_by such successor employer sec_31_3121_a_1_-1 of the regulations provides that three tests must be met for the wages paid_by a predecessor to an employee to be for purposes of the annual wage limitation treated as having been paid to such employee by a successor i the successor during a calendar_year acquired substantially_all the property used in a trade_or_business or used in a separate_unit of a trade_or_business of the predecessor ii such employee was employed in the trade_or_business of the predecessor immediately prior to the acquisition and is employed by the successor in the successor’s trade_or_business immediately after the acquisition and iii such wages were paid during the calendar_year in which the acquisition occurred and prior to such acquisition plr-138562-15 sec_31_3121_a_1_-1 of the regulations provides that the method of acquisition by an employer of the property of another employer is immaterial the acquisition may occur as a consequence of the incorporation of a business by a sole_proprietor or a partnership the continuance without interruption of the business of a previously existing partnership by a new partnership or by a sole_proprietor or a purchase or any other transaction whereby substantially_all the property used in a trade_or_business or used in a separate_unit of a trade_or_business of one employer is acquired by another employer sec_31_3121_a_1_-1 of the regulations provides that substantially_all the property used in a separate_unit of a trade_or_business may consist of substantially_all the property used in the performance of an essential operation of the trade_or_business or it may consist of substantially_all the property used in a relatively self-sustaining entity which forms a part of the trade_or_business sec_31_3121_a_1_-1 of the regulations provides two examples of the requirement that the successor acquired substantially_all the property used in a separate_unit of a trade_or_business in example the m corporation which is engaged in the manufacture of automobiles including the manufacture of automobile engines discontinues the manufacture of the engines and transfers all the property used in such manufacturing operation to the n company under the regulations the n company is considered to have acquired a separate_unit of the trade_or_business of the m corporation namely its engine manufacturing unit in example the r corporation which is engaged in the operation of a chain of grocery stores transfers one of such stores to the s company the regulations provide that the s company is considered to have acquired a separate_unit of the trade_or_business of the r corporation sec_31_3121_a_1_-1 of the regulations provides that a successor may receive credit for wages paid to an employee by a predecessor only if immediately prior to the acquisition the employee was employed by the predecessor in his trade_or_business which was acquired by the successor and if immediately after the acquisition such employee is employed by the successor in his trade_or_business whether or not in the same trade_or_business in which the acquired property is used if the acquisition involves only a separate_unit of a trade_or_business of the predecessor the employee need not have been employed by the predecessor in that unit provided he was employed in the trade_or_business of which the acquired unit was a part with regard to the three requirements sets forth in the regulations for successor status authority has represented that it will acquire substantially_all the assets of hospital hospital qualifies as a separate_unit of a trade_or_business for purposes of the underlying regulations the employees who will be transferred are employed in the trade_or_business of the predecessor immediately prior to the acquisition authority has also represented that the employees will be employed by authority in its trade or plr-138562-15 business immediately after the asset acquisition wages are paid_by county during the calendar_year prior to the acquisition thus provided the transfer of employment with respect to a particular employee is immediately after the acquisition of the assets authority will qualify as a successor employer under sec_3121 for purposes of determining whether remuneration paid to the employee in the calendar_year is in excess of the contribution_and_benefit_base for social_security_tax purposes thus authority may take into account wages paid_by the county before the acquisition in determining whether the sec_3121 exception from wages for social_security_tax purposes applies conclusions the income of authority is excludable from gross_income under sec_115 of the code a authority is a wholly owned instrumentality of county for purposes of sec_3121 and sec_3306 b remuneration for services in the employ of authority is not subject_to futa taxes because authority is a wholly owned instrumentality under sec_3306 c remuneration for services in the employ of authority by an employee who is covered under a sec_218 agreement is subject_to social_security_taxes d remuneration for services in the employ of authority by an employee who is not covered under a sec_218 agreement and who is a member of the county defined_contribution_plan and is deferring and has deferred_compensation in accordance with the terms of that plan is not subject_to social_security_taxes e remuneration for services in the employ of authority by an employee who is not covered under a sec_218 agreement and who is a member of the county defined_benefit_plan is not subject_to social_security_tax provided that the employee’s benefits under such plan meet the requirements of the specific test set forth in sec_31_3121_b_7_-2 of the regulations or that the employee’s benefits under the plan meet one of the safe harbors described in revproc_91_40 1991_2_cb_694 authority qualifies as a successor employer to county for purposes of determining whether the exception under sec_3121 applies with respect to employees who are employed by authority immediately after the acquisition and thus authority may take into account wages paid_by county before the acquisition in the calendar_year in determining whether wages in excess of the contribution_and_benefit_base have been paid to such employees plr-138562-15 this ruling is limited to the facts and representations stated in this letter except as expressly provided in this letter no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer that requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file we are sending a copy of this ruling letter to your authorized representatives sincerely _____________________________________ theodore r lieber senior tax law specialist exempt_organizations branch associate chief_counsel tax exempt and government entities
